                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL


Case No.:       CV 19-01484-AB (PLAx)                          Date:   July 12, 2019


Title:     Tammi Jacob et al v. Mentor Worldwide LLC et al


 Present: The Honorable       ANDRÉ BIROTTE JR., United States District Judge
                 Carla Badirian                                  Chia Mei Jui
                 Deputy Clerk                                   Court Reporter

      Attorney(s) Present for Plaintiff(s):        Attorney(s) Present for Defendant(s):
                Jennifer A Lenze                              Monee Takla Hanna
                Lowell W Finson                              Dustin B Rawlin, PHV
                                                               Melissa J Fassett

 Proceedings:          1) DEFENDANT MENTOR WORLDWIDE LLC’S MOTION TO
                       DISMISS PLAINTIFFS’ COMPLAINT [19];
                       2) PLAINTIFFS' MOTION TO REMAND TO STATE COURT
                       [21];
                       3) DEFENDANT NUSIL LLC AND NUSIL TECHNOLOGY
                       LLC’S MOTION TO DISMISS [23]

      The Courtroom Deputy Clerk distributes the Court’s tentative rulings prior to the
case being called.

      The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby takes the motions
under submission.




                                                                                    00    :    25
CV-90 (12/02)                      CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB
